PER CURIAM.
Plaintiff hospital conducts its charitable operation on a block of land upon which is located a building being used for its current operation. On the same block of land is another building, which plaintiff ceased using and which it leases to Linn County, wherein are conducted the county’s health department, alcohol detoxification unit, preschool inoculation program, and various clinics including one for venereal disease control. Because of the lease to the County, the assessor placed the building and the land immediately associated with it on the tax rolls for the 1975-1976 tax year. A Department of Revenue hearings officer upheld the assessor, as did the Oregon Tax Court. 6 OTR 446 (1976).
The hospital contends that the use to which Linn County put the building is such that it contributed to the furtherance of the charitable goals which are the basis for the hospital’s existing tax exemption under ORS 307.130, and the property therefore continues to be exempt from taxation under the holding of this court’s opinion in YMCA v. Dept. of Rev., 268 Or 633, 522 P2d 464 (1974).
This court is of the belief that the tax court’s opinion properly disposed of the hospital’s contention and that the state of the law would not be further advanced by an opinion of this court.
Affirmed.